Exhibit 10.7

 

Grid Dynamics Holdings, INC.

 

OUTSIDE DIRECTOR COMPENSATION POLICY

 

Adopted and approved March 6, 2020

 

Grid Dynamics Holdings, Inc. (the “Company”) believes that providing cash and
equity compensation to members of its Board of Directors (the “Board,” and
members of the Board, the “Directors”) represents an effective tool to attract,
retain and reward Directors who are not employees of the Company (the “Outside
Directors”). This Outside Director Compensation Policy (the “Policy”) formalizes
the Company’s policy regarding cash compensation and grants of equity awards to
its Outside Directors. Unless otherwise defined herein, capitalized terms used
in this Policy will have the meaning given such term in the Company’s 2020
Equity Incentive Plan, as amended from time to time (the “Plan”), or if the Plan
is no longer in use at the time of an equity award, the meaning given such term
or any similar term in the equity plan then in place under which such equity
award is granted. Each Outside Director will be solely responsible for any tax
obligations incurred by such Outside Director as a result of the equity and cash
payments such Outside Director receives under this Policy.

 

This Policy will be effective as of the effective date of the Closing Date (such
date, the “Effective Date”).

 

1.Cash Compensation

 

Annual Cash Retainer

 

Each Outside Director will be paid an annual cash retainer of $40,000. There are
no per-meeting attendance fees for attending Board meetings.

 

Committee Annual Cash Retainer

 

As of the Effective Date, each Outside Director who serves as the Chairperson of
the Board, the Lead Outside Director, or the Chair or a member of a committee of
the Board will be eligible to earn additional annual fees (paid quarterly in
arrears on a prorated basis) as follows:

 



Non-Executive Chairperson of the Board:  $20,000         Lead Outside Director: 
$20,000         Chair of Audit Committee:  $20,000         Member of Audit
Committee:  $15,000         Chair of Compensation Committee:  $15,000        
Member of Compensation Committee:  $10,000         Chair of Nominating and
Corporate Governance Committee:  $15,000         Member of Nominating and
Corporate Governance Committee:  $10,000 

 

 

 

 

For clarity, each Outside Director who serves as the Chair of a committee will
receive only the annual fee as the Chair of the committee and will not also
receive the additional annual fee as a member of the committee.

 

Payment

 

Each annual cash retainer under this Policy will be paid quarterly in arrears on
a prorated basis to each Outside Director who has served in the relevant
capacity at any point during the immediately preceding fiscal quarter, and such
payment shall be made no later than 30 days following the end of such
immediately preceding fiscal quarter. For purposes of clarification, an Outside
Director who has served as an Outside Director, as a member of an applicable
committee (or chair thereof) during only a portion of the relevant Company
fiscal quarter will receive a pro-rated payment of the quarterly payment of the
applicable annual cash retainer(s), calculated based on the number of days
during such fiscal quarter such Outside Director has served in the relevant
capacities. For purposes of clarification, an Outside Director who has served as
an Outside Director, as a member of an applicable committee (or chair thereof),
as applicable, from the Effective Date through the end of the fiscal quarter
containing the Effective Date (the “Initial Period”) will receive a prorated
payment of the quarterly payment of the applicable annual cash retainer(s),
calculated based on the number of days during the Initial Period that such
Outside Director has served in the relevant capacities.

 

2.Equity Compensation

 

Outside Directors will be eligible to receive all types of Awards (except
Incentive Stock Options) under the Plan (or the applicable equity plan in place
at the time of grant), including discretionary Awards not covered under this
Policy. All grants of Awards to Outside Directors pursuant to Section 2 of this
Policy will be automatic and nondiscretionary, except as otherwise provided
herein, and will be made in accordance with the following provisions:

 

(a) No Discretion. No person will have any discretion to select which Outside
Directors will be granted any Awards under this Policy or to determine the
number of Shares to be covered by such Awards.

 

(b) Initial RSUs. Each individual who first becomes an Outside Director
following the Effective Date will be granted Restricted Stock Units covering
Shares that have a grant date Fair Market Value equal to $75,000 (the “Initial
RSUs”). The Initial RSUs will be granted on the first trading date on or after
the date on which such individual first becomes an Outside Director, whether
through election by the stockholders of the Company or appointment by the Board
to fill a vacancy. If an individual was a member of the Board and also an
employee, becoming an Outside Director due to termination of employment will not
entitle the Outside Director to the Initial RSUs. The Initial RSUs will vest as
to one hundred percent (100%) of the Shares subject to the Initial RSU on the
12-month anniversary of the date of grant, in each case subject to the Outside
Director continuing to be a Service Provider through the applicable vesting
date.

 

2

 

 

(c) Annual RSUs. On the date of each annual meeting of the Company’s
stockholders following the Effective Date (each, an “Annual Meeting”), each
Outside Director will be automatically granted Restricted Stock Units covering
Shares that have a grant date Fair Market Value equal to $75,000 (the “Annual
RSUs”). The Annual RSUs will vest as to one hundred percent (100%) of the Shares
subject to the Annual RSUs on the 12-month anniversary of the date of grant, in
each case subject to the Outside Director continuing to be a Service Provider
through the applicable vesting date.

 

(d) Chairperson RSUs. At each Annual Meeting, each Outside Director who serves
as the Chairperson of the Board or the Lead Outside Director will be
automatically granted additional Restricted Stock Units covering Shares that
have a grant date Fair Market Value equal to $20,000 (the “Chairperson RSUs”).
The Chairperson RSUs will vest on as to as to one hundred percent (100%) of the
Shares subject to the Chairperson RSUs on the 12-month anniversary of the date
of grant, in each case subject to the Outside Director continuing to serve as a
Chairperson of the Board or the Lead Outside Director (as applicable) through
the applicable vesting date.

 

3.Change in Control

 

In the event of a Change in Control, each Outside Director will fully vest in
his or her outstanding Company equity awards, including any Initial RSUs, Annual
RSUs or Chairperson RSUs, and all restrictions on Restricted Stock Units will
lapse provided that the Outside Director continues to be an Outside Director
through such date.

 

4.Annual Compensation Limit

 

 Outside Director may be paid, issued or granted, in any Fiscal Year, cash
compensation and equity awards (including any Awards issued under this Plan)
with an aggregate value greater than $600,000 (with the value of each equity
award based on its grant date fair value (determined in accordance with U.S.
generally accepted accounting principles)). Any cash compensation paid or Awards
granted to an individual for his or her services as an Employee, or for his or
her services as a Consultant (other than as an Outside Director), will not count
for purposes of the limitation under this Section 4.

 

5.Travel Expenses

 

Each Outside Director’s reasonable, customary and documented travel expenses to
Board meetings will be reimbursed by the Company.

 

6.Additional Provisions

 

All provisions of the Plan not inconsistent with this Policy will apply to
Awards granted to Outside Directors.

 

7.Adjustments

 

In the event that any dividend or other distribution (whether in the form of
cash, Shares, other securities or other property), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase, or exchange of Shares or other securities of
the Company, or other change in the corporate structure of the Company affecting
the Shares occurs, the Administrator, in order to prevent diminution or
enlargement of the benefits or potential benefits intended to be made available
under this Policy, will adjust the number of Shares issuable pursuant to Awards
granted under this Policy.

 



3

 

 

8.Section 409A

 

In no event will cash compensation or expense reimbursement payments under this
Policy be paid after the later of (i) the 15th day of the 3rd month following
the end of the Company’s fiscal year in which the compensation is earned or
expenses are incurred, as applicable, or (ii) the 15th day of the 3rd month
following the end of the calendar year in which the compensation is earned or
expenses are incurred, as applicable, in compliance with the “short-term
deferral” exception under Section 409A of the Internal Revenue Code of 1986, as
amended, and the final regulations and guidance thereunder, as may be amended
from time to time (together, “Section 409A”). It is the intent of this Policy
that this Policy and all payments hereunder be exempt from or otherwise comply
with the requirements of Section 409A so that none of the compensation to be
provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities or ambiguous terms herein will be interpreted
to be so exempt or comply. In no event will the Company reimburse an Outside
Director for any taxes imposed or other costs incurred as a result of
Section 409A.

 

9.Revisions

 

The Board may amend, alter, suspend or terminate this Policy at any time and for
any reason. No amendment, alteration, suspension or termination of this Policy
will materially impair the rights of an Outside Director with respect to
compensation that already has been paid or awarded, unless otherwise mutually
agreed between the Outside Director and the Company. Termination of this Policy
will not affect the Board’s or the Compensation Committee’s ability to exercise
the powers granted to it under the Plan with respect to Awards granted under the
Plan pursuant to this Policy prior to the date of such termination.

 

 

4



 

 

 